    Case 21-10213-KHK          Doc 48       Filed 04/16/21 Entered 04/16/21 16:13:46                    Desc Main
                                           Document      Page 1 of 7



                              UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                                Alexandria Division

     In re:

     Cornus Montessori, LLC                                  Case No. 21-10213-KHK

     (Debtor)                                                (Chapter 11)

     In re:

     Lloyd W. Telford                                        Case No. 21-10216-KHK

     (Debtor)                                                (Chapter 11)

                                         MEMORANDUM OPINION
           This Matter is before the Court on the Joint Motion to Extend Automatic Stay for Non-Debtor (Case

No. 21-10213-KHK, Docket No. 12 and Case No. 21-10216-KHK, Docket No. 10) (the “Joint Motion”) filed

by Cornus Montessori, LLC (“Cornus”) and Lloyd W. Telford (“Telford”) and together with Cornus, the

(“Debtors”). Through their Joint Motion, the Debtors seek to extend the automatic stay to protect Venous

Memari, Telford’s wife, in relation to her guarantee obligations under a lease agreement between Cornus and

the Sully Limited Partnership (the “Landlord”). The Landlord has filed an objection to the requested relief.

(Case No. 21-10213-KHK, Docket No. 29; Case No. 21-10216-KHK, Docket No. 23). On March 9, 2021, the

Court heard testimony from Telford and Memari, and the arguments of counsel. At the conclusion of the

hearing, the Court took the matter under advisement and temporarily extended the stay to Memari until April

9, 2021.


           For the reasons stated below, the Court has ordered1 that the automatic stay be extended to protect

Venous Memari from any attempts from the Landlord to collect obligations owed under, or enforce rights in

connection with, the Lease.


                                              FINDINGS OF FACT

1
 The Court entered the Orders at Docket No. 41 in the Cornus Case, and Docket No. 33 in the Telford Case, on April 8,
2021 prior to entering this Memorandum.
 Case 21-10213-KHK            Doc 48      Filed 04/16/21 Entered 04/16/21 16:13:46                 Desc Main
                                         Document      Page 2 of 7


        Cornus is a Virginia limited liability company that owned and operated a Montessori school in

Chantilly, Virginia beginning in January of 2017, but ceased operations in March 2020 due to the COVID-19

global pandemic.


        The Montessori school is located at 13880 Metrotech Drive, Chantilly, Virginia (the “Property”), real

property that is leased from the Landlord under a lease agreement dated November 30, 2015 (the “Lease”).


        Cornus is owned and operated by its sole owner, Lloyd Telford. Telford is married to Venous Memari

(“Memari”), an attorney licensed to practice under the laws of Bermuda. Telford and Memari have two adult

children. While Memari does not directly own equity in Cornus, or actively participate in the business, the

Landlord required Memari and Telford to personally guarantee the lease.


        Despite two years of seemingly successful operations, Telford was unable to draw a salary from

Cornus. As a result, the family primarily relied on Memari’s income and family savings to survive. Memari’s

income has also been used to fund business shortfalls as well as the initial retainers of counsel for both Cornus

and Telford. At the hearing on this matter, Memari also testified that her income would be used to fund the

chapter 11 cases.


        In 2019, Telford entered into negotiations with a potential buyer for the sale of the business. An

agreement was reached whereby the buyer would pay $300,000 to assume the Lease and takeover the school’s

business operations.


        During negotiations with the Landlord, and until the school closed in March 2020, the buyer, who had

previous experience in pre-school management in Virginia, took over managing Cornus in anticipation of the

sale. During the change in management, the business experienced an immediate uptick in enrollment and new

student prospects.


        Between March of 2020 and September of 2020, Telford and the Landlord had various discussions

regarding the business, payment of rent, and the anticipated sale and lease assignment.



                                                       2
 Case 21-10213-KHK            Doc 48      Filed 04/16/21 Entered 04/16/21 16:13:46                 Desc Main
                                         Document      Page 3 of 7


        In December of 2020, the Landlord filed an unlawful detainer action against Cornus in the Fairfax

General District Court, styled as Sully Limited Partnership vs. Cornus Montessori, LLC, et al., Fairfax Case

No. GV200019629-00 (the “Unlawful Detainer”). Through the Unlawful Detainer, the Landlord sought to

terminate Cornus’ possession of the Property and to recover rent arrearages in the amount of $146,180.98. The

Landlord sought recovery against both Cornus, and Telford and Memari as guarantors. A trial was scheduled

in the Unlawful Detainer for February 12, 2021.


        On February 11, 2021, the Debtors each filed petitions under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”). Memari did not file with Telford because doing so would put her at risk of

losing her law license in Bermuda, and therefore, the family’s and Cornus’ only current source of income.


        On February 19, 2021, the Debtors jointly filed the Joint Motion to Extend Stay, seeking to extend the

automatic stay to protect Memari in relation to her guarantee obligations under the Lease.


                                         CONCLUSIONS OF LAW
        The Court has jurisdiction over this matter under 28 U.S.C. § 1334 and the Order of Reference of the

U.S. District Court for this District of August 15, 1984. This is a core proceeding, within the meaning of 28

U.S.C. § 157(b)(2)(A) (matters concerning the administration of the estate), and (G) (motions to terminate,

annul, or modify the automatic stay). Venue is appropriate in this Court under 28 U.S.C. § 1409(a).


        While parties normally seek injunctive relief via adversary proceeding, given that this matter concerns

the automatic stay, no adversary proceeding is required. In re Qimonda AG, 482 B.R. 879, 887 (Bankr. E.D.

Va. 2012); In re Hookup, L.L.C., 2012 WL 4904538 (Bankr. E.D. Va. 2012); In re Fas Mart Convenience

Stores, Inc., 318 B.R. 370 (Bankr. E.D. Va. 2004).


        Absent unusual circumstances, the automatic stay does not protect a non-debtor from creditor action.

Kreisler v. Goldberg, 478 F.3d 209, 213 (4th Cir. 2007); A.H. Robins Co., Inc. v. Piccinin, 788 F.2d 994, 1016

(4th Cir. 1986). Unusual circumstances arise “when there is such an identity between the debtor and the third-

party defendant that the debtor may be said to be the real party defendant and that a judgment against the third-


                                                       3
    Case 21-10213-KHK               Doc 48       Filed 04/16/21 Entered 04/16/21 16:13:46                  Desc Main
                                                Document      Page 4 of 7


party defendant will in effect be a judgment or finding against the debtor.” Piccinin, 788 F.2d at 999. An

absolute indemnity right, for example, could suffice. Kreisler, 478 F.3d at 213 (citing Piccinin, 788 F.2d at

999).


           The request to extend the automatic stay to a non-debtor is considered under the standards applicable

to issuing a preliminary injunction. Piccinin, 788 F.2d at 1008 (applying preliminary injunction standard in

determination of extension of stay to non-debtor); See also In re Qimonda AG, 482 B.R. 879, 893–94 (Bankr.

E.D. Va. 2012) (observing that the preliminary injunction standard applies to extension of stay to non-debtor

but that Piccinin’s reliance on Blackwelder 2 factors is no longer appropriate following Winter v. Natural Res.

Def. Council, Inc., 555 U.S. 7, 20, 129 S. Ct. 365, 375 (2008)); CT Inv. Mgmt. Co. v. Carbonell, 2012 WL

92359 (S.D.N.Y. 2012); In re Vitro, S.A.B. de C. V., 455 B.R. 571, 580–83 (Bankr. N.D. Tex. 2011); In re

Calpine Corp., 365 B.R. 401, 408 (S.D.N.Y. 2007) (automatic stay can apply to non-debtors when claim against

the non-debtor will have an immediate adverse economic consequence for the debtor's estate).


           “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on the merits,

that he is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips

in his favor, and that an injunction is in the public interest.” Winter, 555 U.S. at 20, 129 S. Ct. at 374. The

Court will address each factor in turn.


Likelihood of Success on the Merits
           The record before the Court establishes that the Unlawful Detainer against Memari arises from Cornus’

debt to the Landlord, not direct personal obligations of Memari to the Landlord. Although the school was

shuttered by COVID-19, easing governmental restrictions and the introduction of various vaccine programs

may provide the opportunity for this business to effectively propose a plan. With a brief “respite from

protracted litigation” Telford and Memari may be able to propose a workable reorganization. Piccinin, 788

F.2d at 998. The finances of Cornus and Telford were inextricably intertwined with those of Memari long



2
    Blackwelder Furniture Co. of Statesville, Inc. v. Seilig Mfg. Co., 550 F.2d 189, 195 (4th Cir. 1977)

                                                                4
 Case 21-10213-KHK            Doc 48      Filed 04/16/21 Entered 04/16/21 16:13:46                  Desc Main
                                         Document      Page 5 of 7


before these cases were filed. Accordingly, the Court finds that the Debtors are likely to succeed on the merits

by proposing a confirmable chapter 11 plan.


Irreparable Harm
        Proposing a confirmable plan would be impossible without the active participation of Memari. Memari

testified, and the record has made clear—she is the source of funding for these cases. If Memari were forced

to file her own bankruptcy case, she would risk losing her law license, and therefore, the income that would be

used to fund the Debtors’ reorganizations. While funding these cases alone is not a basis for extending the

stay, when combined with the unique prepetition and continuing economic interdependence between Memari,

her husband Telford, and Cornus, the Court is satisfied that irreparable harm would result to the Debtors’ ability

to reorganize if collection efforts continue against Memari.


Balancing the Equities
        Here, the record before the Court establishes that the Landlord will suffer little or no harm as a result

of a temporary stay of collection efforts against Memari. The stay imposed by this Court’s Order, by its terms,

is not permanent. To the extent the equities change, such that the Landlord’s interests are no longer adequately

protected, or the Debtors are unable to propose a confirmable plan, the Landlord is free to seek relief from this

Court. Further, given the cure obligations that would be imposed on the Debtors under 11 U.S.C. § 365 in

order to assume and/or assign the Lease, the Landlord’s interests are not likely to be ignored in the Debtors’

reorganizations. Accordingly, the Court finds that given the irreparable harm that would result to the Debtors’

reorganization prospects absent a stay of collection efforts against Memari, the equities weigh in favor of

granting the injunction.


The Public Interest
        The Court is cognizant that U.S. Bankruptcy laws ordinarily do not protect non-debtors from creditor

action, absent unusual circumstances. In re Qimonda AG, 482 B.R. at 896 (observing that generally public

policy disfavors extending the automatic stay to non-debtors, absent unusual circumstances). However, unlike

in Qimonda, and the authority cited therein, the Debtors in these cases have demonstrated such unusual


                                                        5
 Case 21-10213-KHK              Doc 48     Filed 04/16/21 Entered 04/16/21 16:13:46                  Desc Main
                                          Document      Page 6 of 7


circumstances. As noted above, and contrary to the Landlord’s assertion that Memari “simply does not have

the necessary entanglement in the case,” Memari and the Debtors have been significantly financially

intertwined prior to the bankruptcy. Memari and Telford are married, and Memari’s income is used for family

living expenses, to fund business shortfalls, and even the costs of these chapter 11 filings. Memari’s income

will also be used to fund the actual reorganizations. Further, in connection with Memari’s guarantee, she has

an absolute right of indemnity against Telford and Cornus. As a result, a judgment against Memari, will in

effect be a judgment against the Debtors. Piccinin, 788 F.2d at 999; Kreisler, 478 F.3d at 213 (citing Piccinin,

788 F.2d at 999). While Memari may not be financially obligated to fund the Debtors’ plans, failing to do so

would result in collection efforts against her. Accordingly, the Court finds that there is an identity of interests

between Memari and the Debtors constituting unusual circumstances sufficient to extend the automatic stay to

Memari in this case. Therefore, under the circumstances, the public interest weighs in favor of extending the

stay.


                                                CONCLUSION
           Based on the foregoing, on April 8, 2021, the Court entered the Orders at Docket No. 41 in the Cornus

Case, and Docket No. 33 in the Telford Case, extending the automatic stay to protect Venous Memari from any

attempts by the Landlord to collect obligations owed under, or enforce rights in connection with, the Lease.




              Apr 16 2021                                       /s/ Klinette H Kindred
Date:                                                                                            ________
                                                              Klinette H. Kindred
                                                              United States Bankruptcy Judge

                                                                   Entered On Docket: Apr 16 2021




        Mailed copies to:                                   Electronic copies to:



                                                        6
Case 21-10213-KHK        Doc 48    Filed 04/16/21 Entered 04/16/21 16:13:46         Desc Main
                                  Document      Page 7 of 7



  Cornus Montessori, LLC                        John P. Fitzgerald, III
  13880 Metrotech Drive,                        Office of the U.S. Trustee
  Chantilly, VA 20151
  Debtor                                        Christopher L. Rogan
                                                Counsel to Cornus Montessori, LLC
  Lloyd W. Telford
  9524 Front Street                             Madeline A. Trainor
  Leesburg, VA 20176                            Robert M. Marino
  Debtor                                        Proposed Counsel to Lloyd W. Telford

  Christopher Bowman
  Schwartz & Gilday, LLC
  7315 Wisconsin Ave, 800W
  Bethesda, MD 20184
  Counsel to The Sully Limited
  Partnership




                                            7
